Citation Nr: 0617381	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  02-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a claimed shoulder 
disorder.  

2.  Entitlement to service connection for a claimed left knee 
disorder.  

3.  Entitlement to service connection for a claimed right 
knee disorder.  

4.  Entitlement to service connection for a claimed ankle 
disorder.  

5.  Entitlement to service connection for a claimed cervical 
spine disorder.  

6.  Entitlement to service connection for headaches, claimed 
as dizziness.  

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected intervertebral disc syndrome.  

8.  Entitlement to an initial compensable rating for the 
service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1992 to March 
1993 and from September 1997 to August 2001.  

The veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge in October 2003.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in February 2004 for additional development of the 
record.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have a shoulder 
disorder that can be attributed to any event or incident 
during either of his recent periods of active military 
service.  

2.  The currently demonstrated left knee X-ray evidence of a 
subchondral abnormality in the medial portion of the medial 
condyle of the distal femur is shown as likely as not to be 
due to an injury sustained during the veteran's recent period 
of active service.  

3.  The veteran currently is not shown to have a right knee 
disorder that can be attributed to any event or incident 
during either of his periods of active military service.  

4.  The veteran currently is not shown to have an ankle 
disorder that can be attributed to any event or incident of 
during either of his periods of active military service.  

5.  The currently demonstrated mild foraminal stenosis at C3-
4, C4-5, C5-6, secondary to a bony spurring process is shown 
as likely as not to have its clinical onset during the 
veteran's active service.  

6.  The veteran is not shown to have a headache disorder due 
to any event or incident during either of his recent periods 
of active military service.  

7.  The service-connected DDD of the lumbar spine is not 
shown to be productive of more than mild functional loss due 
to pain.  

8.  The service-connected hemorrhoids are shown to be 
productive of a disability picture that more nearly 
approximates that of moderate impairment.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a shoulder disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

2.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by a subchondral abnormality 
in the medial portion of the medial condyle of the distal 
femur is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).  

3.  The veteran is not shown to have a right knee disability 
due to disease or injury that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

4.  The veteran is not shown to have an ankle disability due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).  

5.  The veteran's cervical spine disability manifested by 
foraminal stenosis at C3-4, C4-5, C5-6, secondary to a bony 
spurring process is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  

6.  The veteran is not shown to have a headache disability, 
claimed as dizziness, due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).  

7.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected DDD of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a including Diagnostic Code (DC) 5293-5292 
(effective prior to September 23, 2002); 38 C.F.R. § 4.71a 
including DC 5293-5292 (effective September 23, 2002, through 
September 25, 2003); 38 C.F.R. § 4.71a including DC 5243 
(2005).  

8.  The criteria for the assignment of a 10 percent rating 
for the service-connected hemorrhoids have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.114 including DC 7336 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify and assist the veteran in the development of 
his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March and June 2004 and April 2005, the 
RO informed the veteran that in order to establish an 
increased evaluation, the evidence had to show that his 
service-connected disability had gotten worse.  Enclosed with 
its March 2004 letter was a document informing the veteran of 
what the evidence had to show.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  

They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claims 
was not sent to the veteran until after the initial rating 
decision in January 2002.  Nevertheless, any defect with 
respect to the timing of that notice would be harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC); the Supplemental 
Statement of the Case (SSOC); and a copy of the Board's 
remand notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC set forth the relevant text of 38 C.F.R. § 3.159.  

Moreover, the SOC and/or SSOC informed the veteran that, in 
order to establish service connection, the evidence had to 
show that the veteran had current disability which began in 
military service, or was caused by some event or experience 
in service, or for a disease or injury which resulted from 
service-connected disability or was aggravated thereby.  

The SOC and SSOC also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection and increased ratings, but he 
was not provided with notice of the type of evidence 
necessary to establish effective dates for disability on 
appeal.  

Despite the inadequate notice provided to the veteran on the 
effective date element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

As noted hereinbelow, the preponderance of the evidence is 
against the claims of service connection for shoulder, right 
knee, ankle and headache disorders.  Therefore, with respect 
to those issues, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

Although he has not been informed of the information and 
evidence necessary to support a claim for an earlier 
effective date for his service-connected low back disability 
and his service-connected hemorrhoids, the Board notes that 
the veteran is already in receipt of the earliest date 
possible, i.e., the date after his separation from service.  
38 U.S.C.A. § 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).  Therefore, with respect to those 
issues, any question as to the appropriate effective date to 
be assigned are also rendered moot.  

Finally, with respect to the grant of service connection for 
disability of the left knee and cervical spine, the RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of those claims.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  Service Connection

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  

However, this rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
aggravated by a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  


1.  Shoulders

During his service entrance examination in April 1997, the 
veteran had no complaints or clinical findings of shoulder 
disability of any kind.  

In August 2000, the veteran was treated for complaints of 
pain and tingling in his left shoulder radiating down his 
back.  

During his June 2001 service separation examination, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, a painful or trick shoulder or elbow.  
On examination, his upper extremities were reported to be 
normal.  

Since service, the veteran has received VA outpatient 
treatment and has undergone VA examinations in July 2001 and 
in September and October 2005.  The veteran currently 
demonstrates no more than arthralgia in either shoulder.  

Arthralgia is defined as pain in a joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  However, pain alone 
does not constitute a disability for which service connection 
may be granted.  There must be competent evidence of a 
diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  

Absent evidence of current disability, service connection for 
shoulder disorder is not warranted.  


2.  Knees

During service in April 1998, the veteran was treated for a 
four day history of right knee pain.  There was no evidence 
of associated trauma, and the diagnosis was that of 
tendinitis.  

In November 1998, one week after being involved in a motor 
vehicle accident, the veteran again complained of having 
right knee pain.  The assessment was that of right knee 
strain.  

During his June 2001 service separation examination, the 
veteran responded in the affirmative, when asked if he then 
had, or had ever had, a trick or locked knee.  On 
examination, his lower extremities were reported to be 
normal.  

Although the veteran has had bilateral knee arthralgia since 
his discharge from service, no actual pathology in his right 
knee has been identified to account for his pain.  

Absent competent evidence of current disability, as noted 
hereinabove, service connection for a right knee disorder is 
not warranted.  

However, during the veteran's October 2005 VA examination, X-
ray studies revealed a subchondral abnormality in the medial 
portion of the medial condyle of the distal femur.  Such 
abnormality was possibly indicative of an old subchondral 
fracture.  

Given the nature of the findings demonstrated shortly after 
service and the veteran's assertions, the Board finds the 
evidence to be in relative equipoise as to the claim of 
service connection for a left knee disorder.  By extending 
the benefit of the doubt to the veteran, service connection 
is warranted.  


3.  Ankles

The service medical records, including the reports of his 
service entrance and service separation examinations, are 
negative for any complaints or findings of an ankle disorder.  

Although bilateral ankle arthralgia was reported during his 
VA examinations in 2001 and 2005, no chronic disability has 
been identified as being responsible for his pain.  

Absent competent evidence of current disability, service 
connection for an ankle disorder is not warranted.  


4.  Cervical Spine

The veteran's service medical records show that, in May 2001, 
he complained of neck problems.  

Although the report of his June 2001 service separation 
examination is negative for any complaints or findings of 
cervical spine disorder, the X-ray studies taken by VA the 
following month reported a loss of lordotic curvature.  

More recent X-ray studies, such as those taken during an 
October 2005 VA examination, also show mild foraminal 
stenosis at several levels of the cervical spine.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise as to this claim of 
service connection.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for foraminal stenosis of the 
cervical spine is warranted.  


5.  Headaches

The report of the veteran's service entrance examination is 
negative for any complaints or findings of headaches.  

In March 2001, the veteran complained of having headaches in 
association with viral gastroenteritis.  During his 
separation examination, the veteran responded in the 
affirmative, when asked if he then had, or had ever had, 
frequent or severe headaches.  

Following the July 2001 VA examination, a diagnosis of 
tension headaches was recorded.  In September 2005 VA 
examination, the examiner was unable to find any evidence of 
headache disability in the claims file or any neurologic 
deficits associated with the veteran's headaches.  

Accordingly, absent competent of evidence showing current 
disability, service connection for headaches claimed as 
dizziness is not warranted.  


B.  Increased Ratings

The veteran also seeks increased ratings for his service-
connected DDD of the lumbar spine and hemorrhoids. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2003).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  

In its January 2002 decision on appeal, the RO granted 
service connection for DDD of the lumbar spine and for 
hemorrhoids.  The RO assigned 10 percent rating and a no 
percent rating, respectively; each effective on August 21, 
2001.  Those were initial rating awards.  

When initial rating awards are at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  


1.  Low Back

Prior to September 23, 2002, a 10 percent rating was 
warranted for intervertebral disc syndrome which was 
productive of mild impairment.  A 20 percent rating was 
warranted for moderate impairment and manifested by recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293.  

Also potentially applicable in rating the service-connected 
DDD of the lumbar spine was 38 C.F.R. § 4.71a, DC 5292.  
Under that section, a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, while a 
20 percent rating was warranted for moderate limitation of 
motion.  

In August 2002, during the pendency of this appeal, VA 
revised the regulations for rating intervertebral disc 
syndrome.  (See 67 Fed. Reg. 54345-54349 (August 22, 2002)).  

Those revisions became effective September 23, 2002.  They 
stated that intervertebral disc syndrome (preoperatively or 
postoperatively) would be rated either on the total duration 
of incapacitating episodes over the previous 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
associated chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities.  The 
method resulting in the higher evaluation was to be used.  

A 20 percent rating was warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 and Note (1) to DC 5293.  

Effective September 26, 2003, VA again revised the rating 
schedule with respect to evaluating the veteran's 
intervertebral disc syndrome.  68 Fed. Reg. 51454 - 51456 
(August 27, 2003).  

The further-revised regulations are in use today and state 
that intervertebral disc syndrome will be rated in one of two 
ways:  either on the basis of the total duration of 
incapacitating episodes noted above (now codified at 
38 C.F.R. § 4.71a, DC 5243) or on the basis of a general 
rating formula.  

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees; or, when there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or, when there is a 
vertebral body fracture with loss of 50 percent or more of 
the height 

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require that 
orthopedic and neurologic manifestations be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate DC.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.A. § 5110(g) 
(West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).  

The RO discussed the new regulatory criteria in the SSOC, and 
since that time, the veteran's representative has submitted 
additional argument on the veteran's behalf.  Therefore, 
there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

The veteran's service-connected low back disability is 
manifested primarily by complaints of pain and stiffness and 
of occasional numbness in the lower extremities.  

The reports of the VA examinations performed in July 2001 and 
September 2005, and VA records reflecting treatment from 
February 2002 through January 2004, show the following range 
of motion of the lumbosacral spine:  flexion to at least 
90 degrees; extension to at least 20 degrees; lateral flexion 
to at least 30 degrees, bilaterally; and rotation to at least 
30 degrees, bilaterally.  

During repeated active motion, he complained of flare-ups.  
However, the service-connected low back disability is 
productive or any more than mild functional limitation due to 
pain.  

Although the veteran reports taking medication for the pain, 
there is no evidence of any incapacitating episodes or 
related fatigue, weakness or lack of endurance producing 
additional functional loss.  His posture and gait are normal, 
and there is no muscle spasm or loss of coordination 
associated with his lumbar spine disability.  

Moreover, there is no evidence of swelling, atrophy, 
deformity, discoloration, skin temperature changes, deficits 
in sensation or reflexes, or loss of bowel or bladder 
control.  

Therefore, there is no basis for a rating in excess of 10 
percent under any of the applicable rating criteria.  


2.  Hemorrhoids

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, DC 7336.  A noncompensable rating is 
warranted for mild or moderate disability.  A 10 percent 
rating is warranted for large or thrombotic hemorrhoids, 
which are irreducible and have excessive redundant tissue, 
evidencing frequent recurrences.  

The veteran reports that his hemorrhoids are psychologically 
and physically disturbing and bleed when he performs heavy 
work.  

During the appeal, the veteran has demonstrated external and 
internal hemorrhoids.  

Moreover, based on the veteran's assertions of increased 
problems, the Board finds the service-connected disability 
picture to more nearly approximate that of irreducible 
hemorrhoids evidencing frequent recurrences.  

Accordingly, a 10 percent rating for the service-connected 
hemorrhoids is warranted.  




ORDER

Service connection for a shoulder disorder is denied.  

Service connection for the left knee subchondral abnormality 
in the medial portion of the medial condyle of the distal 
femur is granted.  

Service connection for right knee disorder is denied.  

Service connection for an ankle disorder is denied.  

Service connection for cervical spine foraminal stenosis at 
C3-4, C4-5, C5-6, secondary to a bony spurring process is 
granted.  

Service connection for headaches, claimed as dizziness, is 
denied.  

An initial rating in excess of 10 percent for the service-
connected intervertebral disc syndrome is denied.  

An increased initial rating of 10 percent for the service-
connected hemorrhoids is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


